Per curiam.
This appeal is from a judgment entered May 3,1976. The notice of appeal was filed in the office of the clerk of superior court on the ninth day of September, 1976, and it states in part: "This notice of appeal is filed within thirty days of the date counsel for appellant first learned of the final judgment having been filed by the clerk.”
In Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530) (1972), we said: "We hold that the burden is on the party desiring to take the appeal to determine when the judgment is filed in the trial court, and the burden is on the party desiring to appeal to file his notice of appeal within the 30-day period or within a duly authorized extension of the 30-day period.” P. 344.
The record in this case shows that the notice of appeal was not timely filed. Appellee has made a motion to dismiss the appeal on this ground, and that motion must be granted.

Appeal dismissed.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.